Citation Nr: 0209051	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-09 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to September 
1947.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2002, a videoconference hearing was held before the 
undersigned Board member.  A transcript of the hearing 
testimony has been associated with the claims file.

The case has been before the Board on two previous occasions.  
By a decision dated in January 1990, the Board denied service 
connection for bilateral hearing loss.  In July 1994, the 
Board subsequently decided that new and material evidence had 
not been submitted sufficient to reopen the veteran's claim 
for service connection for bilateral hearing loss.

The Board finds that further development is required with 
respect to the issue of entitlement to service connection for 
bilateral hearing loss.  As such, the Board undertaking 
additional development with regard to the issue of 
entitlement to service connection for bilateral hearing loss 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  In September 1994, the RO notified the veteran that his 
attempt to reopen a claim of service connection for bilateral 
hearing loss was denied; he did not appeal this decision.

2.  Evidence received subsequent to the September 1994 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1994 RO decision 
declining to reopen a claim of service connection for hearing 
loss is new and material; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
president signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminated the concept of a well-grounded claim.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  In light of the 
determination being made, the requirements of the VCAA have 
been met as to this issue.

Regulations implementing the VCAA were recently promulgated.  
One of these amends the regulation defining what constitutes 
new and material evidence.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
This amendment, however, was made effective with respect to 
claims filed on or after August 29, 2001, and is not 
applicable to the veteran's appeal since this attempt to 
reopen his claim for service connection was filed in 1998.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).

Service connection may be established for a disability 
resulting from diseases or injuries in service or for a 
disability diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2001).  Establishing service 
connection for a disability which has not been shown in 
service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2001). 

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156(a) (2001).

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The second question is 
whether the evidence is "material" in that it bears 
directly and substantially on the matter under consideration.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2001).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The RO denied the veteran's attempt to reopen his claim for 
service connection for bilateral hearing loss in September 
1994.  He did not perfect an appeal of that decision, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

The matter under consideration in this case is whether 
bilateral hearing loss was either incurred during the 
veteran's active military service, or whether a pre-existing 
hearing disorder was aggravated by this period of service.  
For the veteran's claim to be reopened, evidence must have 
been presented, or secured, since the September 1994 RO 
decision which is relevant to, and probative of, this matter.

In September 1994, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Relevant evidence of record at the time of the 
September 1994 RO rating decision consisted of (1) the 
veteran's service medical records; (2) a private 
hospitalization record dated in August and September 1948; 
(3) a private medical record dated in August 1948; (4) 
testimony provided by the veteran at his personal hearing at 
the RO in June 1989; (5) medical reports from the Social 
Security Administration dated from August to November 1988; 
(6) VA hospitalization records dated in October 1990 and 
February 1992; (7) VA outpatient treatment records dating 
from October 1992 to May 1992; and (8) testimony provided by 
the veteran at his personal hearing at the RO in January 
1993.  The RO found that this evidence did not show that the 
veteran's bilateral hearing loss was incurred in or 
aggravated during active military service.

Relevant evidence submitted since September 1994 includes:  
VA medical records dating from October 1990 to December 2001; 
private medical records dating from January 1983 to October 
1998; a medical statement from M. Russell, M.D., dated in 
November 1999; various lay statements; and the veteran's 
testimony at the March 2002 videoconference hearing.  This 
evidence is new because it was not before the RO when it 
denied the veteran's earlier attempt to reopen his claim in 
September 1994.  It is "material" because it bears directly 
and substantially upon the specific matter under 
consideration, i.e., whether bilateral hearing loss was 
incurred or aggravated in service.  Specifically, the 
veteran's testimony provided greater detail with regard to 
the onset of his hearing loss, in part indicating that he 
received a physical examination, not previously considered, 
within several months following separation from active duty.  
Additionally, a lay statement from M. B. Driggers attests 
that the veteran was not known to have any health problems, 
to include hearing loss, prior to service.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v. West, 155 F.3d 1356 (1998), pointed out that 
evidence is material if it provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  The 
veteran's additional evidentiary submissions, especially his 
sworn testimony, paint a broader picture of his disability 
picture and must be considered to render a fair decision.  
Accordingly, it is new and material, warranting a reopening 
of the claim.


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

